Citation Nr: 1415676	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating prior to July 26, 2012, and in excess of 30 percent thereafter, for the service-connected systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 1994, the Board denied entitlement to a compensable rating for the service-connected systolic murmur.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 1997 Memorandum Decision, the Court vacated the Board's August 1994 decision, and remanded the matter to the Board.  The Board in turn remanded the case to the RO in September 1997 and March 1999.  The Board issued decisions in November 2000 and January 2002 denying a compensable rating for the systolic heart murmur, but on each occasion the Court vacated the Board's decision.  In September 2003, the Board again remanded the case for additional development and adjudication. 

In August 2005, the Board again denied the claim for a compensable rating for the systolic heart murmur.  The Veteran appealed the continued denial of his claim to the Court.  In February 2008, the Court issued a Memorandum Decision that in pertinent part vacated and remanded the denial of the claim for a compensable rating for the systolic heart murmur.  In October 2008, the Board remanded the matter in accordance with the Court's Order.  In March 2010, the Board once again denied entitlement to a compensable rating for the systolic heart murmur and the Veteran appealed the decision to the Court.  In September 2010, the Court granted the parties' Joint Motion for a Partial Remand (Joint Motion) and vacated the Board's March 2010 decision with regard to denying a compensable rating for systolic heart murmur and remanded the matter to the Board for action in compliance with the motion.  The Joint Motion noted that in the March 2010 decision, the Board had referred the Veteran's claim for an increased rating for anxiety disorder to the RO for appropriate development and that part of the decision remained intact and was not subject to the remand.  The Board remanded the claim pertaining to systolic heart murmur in December 2010 and March 2012 for further development.  

In December 2012, the RO awarded an increased 30 percent rating for the service-connected systolic heart murmur effective from July 26, 2012.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The matter has been returned to the Board and is ready for appellate disposition. 

As it was noted in the March 2010 Board decision and December 2010 and March 2012 Board Remands, a claim for entitlement to an increased rating for service-connected anxiety disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to January 12, 1998, there was no evidence of any valvular lesion, enlarged heart, or any other cardiac pathology associated with the service-connected systolic murmur; the Veteran's complaints of dyspnea, palpitations and chest pain have been found to be manifestations of anxiety and he is compensated for those symptoms in the rating assigned for the anxiety disability.

2.  From January 12, 1998, to March 2, 2011, the Veteran's systolic murmur was not shown to be productive of a workload of greater than 7 METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Continuous medication was also not required.  

3.  Affording the Veteran all reasonable doubt, from March 2, 2011, the Veteran's systolic murmur was estimated to be productive of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea; the METs level limitation was found not to be due solely to the heart condition (chronic obstructive pulmonary disease had 25 percent and anxiety disorder had a 65 percent effect on METs); there was no evidence of more than one episode of acute congestive heart failure or a workload of greater than 3 METs, but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and there was no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1.  Prior to March 2, 2011, the criteria for a compensable evaluation for the service-connected systolic murmur have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7000 (1993);  38 C.F.R. § 4.100, 4.104, Diagnostic Code 7000 (2013). 

2.  From March 2, 2011 (i.e., prior to July 26, 2012), the criteria for a 30 percent evaluation, and no higher, for the service-connected systolic murmur have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.100, 4.104, Diagnostic Code 7000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Board notes this claim was filed prior to the enactment of the VCAA; consequently, notice was not provided prior to the initial unfavorable decision on a claim by the RO.  However, there was no prejudice to the Veteran as the matter was previously remanded by the Board in September 2003 for compliance with the duties to notify and assist, and pursuant to such remand, letters satisfying the notice requirements were sent in May 2004 and August 2007.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The August 2007 letter also complied with the Dingess decision by discussing the downstream disability rating and effective date elements of the claim.  

In October 2008, the Board again remanded the claim, but this time for notice compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which was sent in November 2008 and contained the pertinent rating criteria for diseases of the heart.  The Board notes that Vazquez-Flores has since been overturned with regard to the notice requirements that were the subject of the Board's October 2008 remand.  Thereafter, the claim for increase was readjudicated in multiple supplemental statements of the case, to include the most recent one in December 2012.  Thus, the Board finds that notices provided to the Veteran are fully compliant with the requirements of notice in increased rating claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) .  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, and such evidence has been obtained and associated with the paper claims folder and virtual record.  VA has obtained service treatment records, assisted the Veteran in obtaining post-service VA treatment records, reports from the Office of Personnel and Management, a response report from the Social Security Administration  (SSA) establishing that the Veteran does not receive SSA disability benefits, and afforded the Veteran VA examinations.  The Veteran was also afforded the opportunity to give testimony in support of his appeal, which he declined. 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


I. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded in a September 1974 rating decision.  An initial noncompensable rating was assigned effective from August 1972 and has remained in effect until July 26, 2012.  See Rating Decision dated in December 2012.  His claim remains in controversy as less than the maximum benefit available has been awarded.  AB, supra.   

For the period prior to July 26, 2012, the Veteran was seeking a compensable evaluation for his service-connected heart murmur, which he claims was warranted due to such symptoms as shortness of breath and increased heart palpitations. 

At the outset the Board notes, the Ratings Schedule does not provide a listing for rating a systolic heart murmur.  The Veteran's claim has been pending since 1993.  Prior to January 12, 1998, the regulations provided that systolic murmurs alone, tachycardia, bradycardia and the various arrhythmias were not acceptable diagnoses for rating purposes.  See 38 C.F.R. § 4.100 (1993).  Thus, it was rated by analogy to Diagnostic Code 7000, which provided a 10 percent rating for inactive rheumatic heart disease with identifiable valvular lesion, slight, if any dyspnea, the heart not enlarged; following established active rheumatic heart disease.  

Effective January 12, 1998, Diagnostic Code 7000 provides a 10 percent rating where a workload of greater than seven METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2013).  A 30 percent is assigned for a workload of greater than 5 METs, but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.   

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 . 

When a provision of the Rating Schedule is amended while a claim for an increased rating under that provision is pending, VA must first determine whether the amended regulation is more favorable to the claimant; however, the post amendment criteria may not be applied prior to the effective date of the change. VAOPGCPREC 3-00.  In this case, the new version of Diagnostic Code 7000 is applicable only from January 12, 1998. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected systolic heart murmur more closely approximates the criteria for the current noncompensable rating prior to March 2, 2011.  From March 2, 2011, a 30 percent rating, and no higher, is warranted.  38 C.F.R. § 4.7.

Prior to January 12, 1998, medical evidence does not show that symptoms attributable to the heart murmur met the criteria for the assignment of a compensable rating.  Notably, there was no evidence of any valvular lesion, enlarged heart, or any other cardiac pathology.   The Veteran denied a history of any rheumatic heart disease.  The Board notes VA outpatient treatment records contain notes indicating the presence of possible mitral valve prolapse and/or a history of mitral valve prolapse, as well as the 1992 VA examination report; however, echocardiograms (EKG) dated in April 1984, September 1984, November 1989, October 1992, and March 1994 found no objective evidence of mitral valve prolapse.  The unsubstantiated diagnosis of mitral valve prolapse was then unfortunately perpetuated in the record.  

There is no disputing the Veteran has complained of heart palpitations, but there is no associated cardiac pathology/heart disease, to include in VA outpatient treatment records dated in June 1994 and VA examination report dated in November 1996.  Further, as will be discussed below, the medical evidence establishes that the Veteran's complaints of dyspnea, palpitations and chest pain are manifestations of anxiety and service connection for a generalized anxiety disorder with panic attacks has been established.  Thus, the Veteran is compensated for those symptoms in the rating assigned for the anxiety disability, which was made effective retroactive to May 1989.  Therefore, a compensable rating for his heart murmur is not warranted for this time period.

Since January 12, 1998, the amended regulations are more favorable to the Veteran; however, until March 2, 2011, his service-connected disability was not shown to be productive of a workload of greater than 7 METs, but not greater than 10 METs, and it did not result in dyspnea, fatigue, angina, dizziness, or syncope.  Continuous medication was also not required. 

To date, the medical evidence reveals that the Veteran has no obvious cardiac pathology or impairment due solely to his service-connected heart murmur.  VA examination dated in August 1998 shows there were no objective manifestations of cardiovascular pathology except for the grade 3/6 murmur.  There was no disability related to the murmur.  He was diagnosed with a systolic heart murmur of innocent type with no cardiac pathology.   

There was also no cardiac pathology found on VA examination in June 1999.  The EKG did not document mitral valve prolapse.  In June 1999, a stress test was performed using the Bruce protocol.  Exercise time was two minutes fifty seconds.  Maximum heart rate attained was 123 beats per minute, which was 72 percent maximum predicted.  Maximum blood pressure was 168/82.  Maximum work load obtained was 4 METS.  The test was terminated due to fatigue and as the Veteran could not follow instructions.  The data was inconclusive and rescheduling was recommended.  

In January 2000, another exercise stress test was performed.  Exercise time was six minutes fifty-seven seconds.  Maximum heart rate attained was 151 beats per minute, which was 87 percent maximum predicted.  Maximum blood pressure was 175/87.  Maximum work load obtained was 8.40 METS.  The test was again stopped for fatigue.  The conclusions were that exercise capacity was average.  The test was negative for ischemia and arrhythmia.

In April 2000, a VA medical examiner reviewed the stress test and opined there was no evidence of valvular heart disease, valvular heart damage, congestive heart failure, or acute congestive heart failure in the past year.  The Veteran achieved a workload of greater than 7 METS.  General medical examination in July 2000 documented the present of a Grade I-II/VI systolic murmur heard in the left lower sternal border.  Peripheral vessels were bilaterally symmetrical.  There was no peripheral edema, cyanosis or clubbing noted.  The Veteran did not take any medications for his heart.  

The June 2004 VA examiner also found no evidence of ischemic heart disease.  The Veteran's heart murmur was not considered dynamic and represented a flow murmur as opposed to any pathologic murmur.  The examiner estimated the Veteran had a normal METs level.  

At this juncture, the Board again acknowledges the Veteran's complaints of chest pain and dyspnea with anxiety, as well as the complaints of palpitations.  When the Veteran initiated the instant claim for an increased rating for his heart murmur, the VA rating schedule provided criteria to establish a disability rating for psychological factors affecting cardiovascular condition.  38 C.F.R. § 4.132 , Diagnostic Code 9501 (1996).  VA repealed that regulation effective November 6, 1996.  61 Fed. Reg. 52700 (1996). 

Nonetheless, the medical evidence establishes that the Veteran's dyspnea, palpitations and chest pain are manifestations of anxiety.  See April 2000 VA Addendum and June 2004 VA examination report.  Service connection for a generalized anxiety disorder with panic attacks, rated as 70 percent disabling, is in effect.  See February 2002 Rating Decision.  As such, the Veteran is compensated for those symptoms in the rating assigned for the anxiety disability.  Hence, no additional consideration in this regard is warranted.  38 C.F.R. § 4.14 (Separate rating for these manifestations would be rating the same manifestations twice, or pyramiding, which is precluded by regulation). 

In sum prior to March 2, 2011, the medical evidence shows that the Veteran's service-connected heart murmur does not cause any functional impairment, i.e. 
he has a systolic murmur without objective findings or related disability.  Thus, a compensable rating is not warranted under the old or new criteria.

As noted above, the RO granted a 30 percent rating effective from July 26, 2012.  Affording the Veteran all reasonable doubt, the Board finds that a 30 percent rating is warranted from an earlier date of March 2, 2011, the date of VA examination.  At that time, the examiner could not palpate a lift or a thrill.  Auscultation supine revealed a soft ejection murmur from the left sternal border to the aortic area; however, when he sat up the murmur was more distinct, 3/6 in intensity at the aortic area.  There was no ejection click, and no diastolic blow could be heard.  An atrial gallop was present.  The murmur did not vary with the Valsalva maneuver.  At the apex, a murmur could not be heard.  His peripheral pulses were good and of normal quality.  The latest EKG done in July 2009 was normal.  The diagnostic study showed excellent left ventricular systolic function.  There were some regional wall motion defects mid sternum, apex suggesting ischemic heart disease.  The examiner felt that the murmur currently present was not related to service, but due to degenerative valvular disorder in the aortic valve that came on with age.  The hemodynamic defect that was present was not found to account for shortness of breath and was more likely a pulmonary problem.  The exercise capacity was poor due to orthopedic problems and the Veteran could not be exercised on the treadmill.  METs estimated from a cardiac standpoint were 3 to 5, with fatigue and dyspnea occurring at that level.

In March 2012, the Board reviewed this examination and found that the examiner did not provide any support examples or rationale for his estimation of the Veteran's METs between 3 and 5.  Therefore, the matter was remanded and a new VA examination was ordered.  As will be discussed below, the July 2012 VA examination revealed a worsening of symptoms (notably greater than 5 METs, but not greater than 7 METs, with adequate rationale and supporting opinion).  For these reasons, the Board has afforded the Veteran all reasonable doubt, and will assume these symptoms/findings were present at the time of the March 2011 VA examination.  Hence, the 30 percent rating is granted effective from the date of the March 2011 VA examination.  

On VA examination in July 2012, the examiner indicated the Veteran did not take any medication for his heart.  There was no evidence of myocardial infarction or atrial fibrillation.  He did not have congestive heart failure or cardiac arrhythmias.  He did not have a heart valve condition.  He also did not have any infectious cardiac conditions, including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis, or syphilitic heart disease.   He did not have any pericardial adhesions.  The Veteran denied any non-surgical or surgical procedures for the treatment of a heart condition.

His heart rate was 67 and his rhythm was regular.  Point of maximal impact was not palpable.  There was a 2/6 systolic murmur heard from the aortic area to apex.  It diminished with Valsalva.  There was no diastolic rumble, thrill or S-3.  S-1 and S-2 were normal.  There was no jugular-venous distension.  Auscultation of the lungs was clear and peripheral pulses were normal.  The examiner concluded the Veteran did not have any complications, conditions, signs and/or symptoms related to his murmur.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  An August 2012 EKG showed hypokinesis of mid and apical anterior septum.  Wall thickness was normal.  Left ventricular ejection fraction was 60 percent. 

The interview based METs test showed that symptoms during activity would be dyspnea at greater than 5 to 7 METs.  This level was found to be consistent with activities such as walking one flight of stairs, golfing without a cart, mowing a lawn with a push mower and heavy yard work such as digging.  The METs level limitation was found not to be due solely to the heart condition; only 10 percent was due to the heart condition.  The Veteran had chronic obstructive pulmonary disease which affected METs by 25 percent and anxiety disorder, which had a 65 percent effect on METs.  

Based on this evidence, while a 30 percent rating is warranted from March 2, 2011, a rating in excess of 30 percent is not warranted as there has been no evidence of more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2013).  

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to the service-connected murmur that is not encompassed by the schedular criteria.  The reported complaints of dyspnea, palpitations, and chest pain have not been shown to be due to the service-connected anxiety disorder.  The rating criteria contemplate higher ratings for murmurs rated by analogy prior to January 12, 1998, for inactive rheumatic heart disease with identifiable valvular lesion, slight, if any dyspnea, the heart not enlarged, following established active rheumatic heart disease.  Between January 12, 1998, and March 2, 2011, the criteria contemplate a higher rating where a workload of greater than seven METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  From March 2, 2011, the criteria contemplate a higher rating for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (1993), (2013).  The criteria for a higher rating for the specified time periods were not found in the instant decision and the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  The Veteran has not had any hospitalization for his murmur.  There is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Despite allegations that he was "totally disabled," there is also no evidence that the Veteran's systolic murmur rendered him unemployable or would render him unemployable if he were to seek employment.  See VA Form 21-4142 received in October 1997.  The RO denied the claim for unemployability in September 2000.  However, individual unemployability was subsequently awarded and has been in effect since January 4, 2000.  The award was granted when the evaluation for generalized anxiety disorder with panic attacks was increased to 70 percent disabling.  See Rating Decision dated in February 2002.  The January 2000 VA examiner found the Veteran was unable to work due to his anxiety disorder.  Prior to January 4, 2000, there was no evidence the service-connected systolic murmur rendered the Veteran unemployable.  On VA examination in August 1998, there was no functional impairment as a result of the murmur.  Accordingly, a total disability rating based on individual unemployability prior to January 4, 2000, has not been shown by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an compensable rating prior to March 2, 2011, for the service-connected systolic murmur is denied.

Entitlement to a 30 percent rating from the earlier date of March 2, 2011, for the service-connected systolic murmur is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


